Title: To Thomas Jefferson from John Rutledge, Jr., 3 April 1789
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dear Sir
Marseilles April 3d 1789

I this moment have the pleasure to receive yours of the 25th of march, with the letters you have been as friendly as to send me for Madrid and for which I request you will accept my sincere thanks. The matter, and manner, of them might embelish demerit itself, and however ambitious I may be to deserve the Idea they convey of the Bearer, I will find it truly difficult to sustain.—Before this reaches you, you will doubtless have heard much of the riots which have lately taken place at Toulon, Marseilles & c.; in all this business, the people have behaved with more propriety than is usual in like cases, and seem only to have been guided by that principle which is constantly operating in the human breast, to bring mankind to a state of equality and enjoyment of all the rights of which they are susceptible in Society. At present things are not altogether tranquilized, but the disorder is of that sort which promises greater order than ever in the end. Yesterday began the election of Delegates to the Statesgeneral; M. de Mirabeau is talked of, as one of those who will represent the third state, he has lately been here, has address’d the people, they waited on him in a body, thanked him, crowned him at the Theatre, in short they talk of nothing but liberty and Mirrabeau, and their enthusiasm is such that yesterday, at a meeting of the people, it was moved that instructions should be given to the electors “to vote for Mr. de Mirabeau” but being informed by his friends that it would be less flattering and honorable to be in this manner elected than by the free will of the voters the motion was withdrawn.
I think of leaving this place in two or three days for Bourdeaux where I shall continue untill the twenty fifth of this month and to which place I request you will send any Letters which may come for me address’d to your care. I have the honor to be Dear Sir with the sincerest Sentiments of attachment & friendship Your friend & very much obliged Servt.,

J. Rutledge Junior


P.S. In a Letter Mr. Short received from you whilst we were at Florence you mention having inclosed letters for me. There were not any inclosed nor have I since received any.

